DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Response to Amendment
In light of the amendments, the rejections are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant argues Zhang discloses a much wider range for mean flow pore diameter (i.e., at least about 0.01 µm) and an Aquapore size (i.e., at least about 0.04 µm), than that claimed, i.e., 0.05 microns to 0.5 microns and 0.090 microns to 0.1 microns, respectively. Applicant’s argument is not persuasive considering the values of mean flow pore diameter and Aquapore size presented in Table III, i.e., 0.04 µm to 0.7 µm and 0.04 µm to 0.12 µm, respectively. Additionally, the Aquapore size is disclosed in a range of 0.04 to 0.20 microns, see e.g., paras. [0243]-[0246]. That is, the ranges disclosed by Zhang are not wide, and essentially fall within the claimed ranges.
 
Applicant argues unexpected results. However, the data provided is not sufficient because it is not commensurate in scope of the claimed invention. See MPEP 716.02 (d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The data presented appears to include only two data points inside the claimed range and one data point outside the claimed range, see e.g., Table 1. With respect to Aquapore size, the data set lacks any examples at the range limit (i.e., 0.1 µm) or outside the claimed range, e.g., 0.089 µm and 0.11 µm. With respect to mean flow pore diameter, the data set lacks any examples outside and close to the range limits (i.e., 0.049 µm, 0.51 µm). With the data provided, it is impossible to tell whether the allegedly unexpectedly improved performance occurs at the claimed range, or at a larger range.

It is further noted applicants have the burden of explaining proffered data, MPEP 716.02(b), II., including direct and indirect comparative tests, MPEP 716.02(b), III., and establish the results are greater than expected (unexpected) and significant, MPEP 716.02(b), I, such that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Applicant must also make a comparison with the closest art, MPEP 716.02(e). In this case, applicant alleges there is “a substantial performance advantage at high C rates for capacity retention and mean shift between cells”, directing examiner to Fig. 5, but does not actually explain the data (numerically or otherwise), or make any comparison of the data set (i.e., of the in range examples with the out of range examples, or with the prior art), to show the alleged advantage is greater than expected and significant, as required by the MPEP.

Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite because the numerical value (0.05) requires units (e.g., µm). The dependent claims (2-4, 22, 29-30) are also rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 22, and 30 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (US 2011/022348, of record), hereinafter Zhang.
Regarding Claim 1, Zhang teaches a single ply membrane comprising: a dry-stretched, microporous polymer film with substantially round shaped pores (para. [0106]), a ratio of machine direction (MD) tensile strength to transverse direction (TD) tensile strength in a range of 1.4 to 1.6 (see e.g., para. [0106], where a ratio MD/TD ranges from 0.5 to 4.0), a porosity in a range of 60 % to 80 % (see e.g., para. [0113] and Table III, where porosity ranges between 60 % to 90 %), a thickness in the range of 10 to 25 microns (see e.g., Claims 1 and 11, para. [0244] and Table III, where thickness ranges between 8 µm – 80 µm), a transverse direction (TD) tensile strength in a range of 500 kg/cm2 - 700 kg/cm2 (see e.g., para. [0321] and claim 7, which discloses at least 300 kg/cm2, or 350 kg/cm2 to 800 kg/cm2, see e.g., Table III, both overlap with the claimed range), a machine direction (MD) tensile strength in a range of 700 kg/cm2 - 1000 kg/cm2 (see e.g., Table III which discloses 500 kg/cm2 to 1500 kg/cm2), a JIS Gurley from 28 seconds to 65 seconds (see e.g., para. [0248], which teaches less than 100sec/100cc or 12 sec/100cc to 80/100cc, and Table III which teaches 1-100 sec/100cc), a transverse direction (TD) shrinkage @ 90 °C for 1 hour is from 0.1 % to 0.2 % (see e.g., para. [0151], Table II and text underneath, para. [0286], and claim 8, where the shrinkage is less than 2%, less than 1%, and about 0%), and wherein when the membrane is utilized in a rechargeable battery, see e.g., para. [0243], [0256], [0263]. Zhang teaches the mean flow pore diameter and Aquapore size is 0.04 µm to 0.7 µm and 0.04 µm to 0.12 µm, respectively. Additionally, the Aquapore size is disclosed in a range of 0.04 to 0.20 microns, see e.g., paras. [0243]-[0246].
Regarding Claim 30, Zhang teaches the puncture strength is greater than 300 gf, see e.g., paras. [0263], and [0247].
All of the prior art ranges (detailed above in the rejection of claims 1 and 30) either overlap with the claimed range or are close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05, I. 
Further, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See also, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP 2144.05, II., A.
In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421. When there is a design need or market pressure to solve a problem (i.e., improve, modify or enhance physical attributes for better performance, see e.g., para. [0007]) and there are a finite number of identified, predictable solutions (disclosed prior art ranges), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. MPEP 2144.05, II., B.
The charge capacity recitation is considered a property of the membrane when used in a battery. 
MPEP 2112.01, I., WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed limitation “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The claimed and prior art products (i.e., membrane) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes. Thus, the claimed properties or functions of the membrane (i.e., charge capacity of at least 108.64 mAh/g) are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. To be clear, the rational for inherency lies in the fact that the claimed and prior art products are identical; thus, the claimed and prior art products are presumed to have the same properties or functions, as claimed. Further, "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
MPEP 2112.01, II., IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In this case, the claimed limitation of “charge capacity of at least 108.64 mAh/g” is a property of a battery using of the claimed membrane, see instant published disclosure at para. [0042]. The prior art teaches the identical chemical structure as described in the rejection. Thus, the property applicant discloses and/or claims (i.e., charge capacity of at least 108.64 mAh/g) is necessarily present. 
Regarding Claims 1 and 2, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “dry stretched” in claim 1, “biaxial stretching including….” in claim 2. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Nonetheless, Zhang discloses the film being made by a method of dry stretching including at least one of: biaxial stretching including a machine direction stretch and a transverse direction stretch with a simultaneous controlled machine direction relax, simultaneous or sequential machine direction stretch and transverse direction stretch, and machine direction stretch followed by transverse direction stretch with simultaneous machine direction relax, see e.g., para. [0121]. 
Regarding Claim 3, Zhang discloses the membrane comprises a polymer of the microporous polymer film being at least one of a semi- crystalline polymer and a semi-crystalline polymer having a crystallinity in the range of 20%-80%, see e.g., para. [0116].28  
Regarding Claim 4, Zhang discloses the membrane comprise a polymer of the microporous polymer film being selected from the group consisting of polyolefins, fluorocarbons, polyamides, polyesters, polyacetals (or polyoxymethylenes), polysulfides, polyvinyl alcohols, co-polymers thereof, and combinations thereof, see e.g., para. [0116].28 
Regarding Claim 22, Zhang discloses a device being a battery, cell, or system (i.e., electrochemical storage device, batteries, cells, fuel cell, etc.) having the claimed membrane, see e.g., paras. [0106], [0256], [0263].

Claim 29 is rejected under 35 U.S.C. 103 as obvious over Zhang in view of Pekala (US 2012/0145468), hereinafter Pekala.
Regarding Claim 29, Zhang teaches high discharge rate requires free mobility of ionic species; the mobility of ionic species is typically measured as electrical resistance (ER), or MacMullen number. Further, the teachings of Zhang suggest electrical resistance should not be increased (rather, they should be minimized (or decreased)) so ion mobility across the separator is increased to achieving high discharge rates due to the free mobility of ionic species. Pekala teaches separators for batteries with resistances values in the range of about 0.5 ohm-cm2 to about 2 ohm-cm2, which overlap with the claimed range or are close, see e.g., Tables 4 and 5. It would be obvious to one having ordinary skill in the art to utilize resistance values in the range of 0.5 ohm-cm2 to 0.7 ohm-cm2 to ensure ionic mobility across the separator is maintained (or increased) so that high discharge rates may be obtained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729